              Case 3:19-cv-00485 Document 1 Filed 04/01/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA,                       :
                                                :
               PLAINTIFF,                       :     Docket No.
                                                :
VS.                                             :
                                                :
IMPRESSIVE KIDS, INC. and                       :
JEFFREY F. LUBITZ,                              :
                                                :
               DEFENDANTS.                      :     April 1, 2019


                                       COMPLAINT

       NOW COMES the United States of America, by and through its undersigned attorneys,

and alleges the following:

       1.      This is a civil action brought by the plaintiff, United States of America, on behalf

of the United States Small Business Administration (“SBA”) to reduce to judgment a debt owed

by the defendants to the SBA.

       2.      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1345.

       3.      The Defendant, Impressive Kids, Inc., is a corporation organized under the laws of

the State of Connecticut, which conducts a business known as Sweet Impressions in Connecticut,

and is within the jurisdiction of this Court.

       4.      The Defendant, Jeffrey F. Lubitz is owner and president of Impressive Kids, Inc.,

who resides in the State of Connecticut, and is within the jurisdiction of this Court.
             Case 3:19-cv-00485 Document 1 Filed 04/01/19 Page 2 of 3




       5.      On May 23, 2003, Impressive Kids, Inc. and Jeffrey F. Lubitz (the “Defendants”)

executed a promissory note and unconditional guarantee loan agreement for $120,000.00, plus

interest. Pursuant to Section 7(a) of the Small Business Act, as amended, 15 U.S.C. § 636, the

SBA guaranteed 85% of this loan. See Exhibit A, attached hereto and incorporated herein.

       6.      On September 23, 2013, the Defendants became delinquent on the obligation, with

a balance due of $83,417.65. As a result of this delinquency, the SBA paid on its guarantee, and

became the holder of the Note. See Exhibit A at 1.

       7.      The Defendants are indebted to the United States in the principal amount of

$83,417.65, plus interest on this principal, computed at the rate of 5.57% per annum, in the amount

of $7,310.66 as of April 1, 2019, until the date of judgment. See Exhibit A at 2.

       8.      Demand has been made upon the Defendants by the United States for the sum due,

but the amount due remains unpaid.

       WHEREFORE, the United States demands judgment against the Defendants for the total

of $122,478.24, including administrative fees, plus costs, plus interest at 5.57 % per annum on the

principal of $83,417.65 that has accrued from April 1, 2019, to the date of judgment.
             Case 3:19-cv-00485 Document 1 Filed 04/01/19 Page 3 of 3




       The United States further demands, pursuant to 28 U.S.C. Section 1961, that interest on

any judgment be at the legal rate until the judgment is paid in full.

                                              Respectfully submitted,

                                              UNITED STATES OF AMERICA

                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY

                                                  /s/

                                              LAUREN M. NASH, ct01705
                                              ASSISTANT UNITED STATES ATTORNEY
                                              UNITED STATES ATTORNEY’S OFFICE
                                              157 CHURCH STREET, 25th FLOOR
                                              NEW HAVEN, CT 06510
                                              Tel.: (203) 821-3700 / Fax: (203) 773-5373
                                              Email: Lauren.Nash@usdoj.gov
                     Case 3:19-cv-00485 Document 1-1 Filed 04/01/19 Page 1 of 2
                                                                                                     EXHIBIT

                                      U.S. DEPARTMENT OF THE TREASURY                         I A
                                         BUREAU OF THE FISCAL SERVICE
                                            WASHINGTON, DC 20227

                                             ACTING ON BEHALF OF
                                     U.S. SMALL BUSINESS ADMINISTRATION
                                          CERTIFICATE OF INDEBTEDNESS



Impressive Kids, Inc. dba Sweet Impressions
15 Craigmoor Road
Ridgefield, CT 06877
EIN:

Jeffrey F. Lubitz
15 Craigmoor Road
Ridgefield, CT 06877
SSN:          ·3018

Agency Claim#: 1500269944

I hereby certify, as part of my duties with the U.S. Department of the Treasury (Treasury), including referring
matters to the U.S. Department of Justice (DOJ) for litigation, I am a custodian of records of certain files sent by
the U.S. Small Business Administration (SBA) to Treasury for collection actions. As a custodian of records for
Treasury, I have care and custody of records relating to the debt owed by Impressive Kids, Inc. dba Sweet
Impressions and Jeffrey F. Lubitz (DEBTORS) to SBA.

On May 23, 2003, the DEBTORS executed a promissory note and unconditional guarantee loan agreement for
$120,000.00, with interest accruing at various rates with an initial rate of 6.75%, except as otherwise provided
within the Promissory Note with Fairfield County Bank, successor by merger to Fairfield County Bank Corp.
formally known as Ridgefield Bank (LENDER). Pursuant to Section 7(a) of the Small Business Act as amended, the
SBA guarantees 85% of this loan.

From May 23, 2003 through October 30, 2009, the LENDER disbursed a total of $198,025.90 of which the DEBTORS
made payments totaling $203,985.75. The payments were applied, $115,108.25 to the principal and $87,646.38
to the interest. The DEBTORS became delinquent on the obligation on 09/23/2013 with a balance due of
$83,417.65, due to the delinquency the SBA had to pay the guaranteed 85% and became holder of the Note.

SBA referred the claim to Treasury's Bureau of the Fiscal Service, Debt Management Services {OMS) to collect the
delinquent debt on September 29, 2015. Further, I certify that I am familiar with Treasury's record keeping
practices, including the receipt of files from SBA.

On January 18, 2019, OMS referred the claim to DOJ for litigation and collection in the amount due of $83,417.65
with daily interest of $13.14. As of January 18, 2019, the DEBTOR is indebted to the United States in the amounts
stated as follows:




                                                                                                                   l
                  Case 3:19-cv-00485 Document 1-1 Filed 04/01/19 Page 2 of 2



                                       U.S. DEPARTMENT OF THE TREASURY
                                          BUREAU OF THE FISCAL SERVICE
                                             WASHINGTON, DC 20227

                                             ACTING ON BEHALF OF
                                     U.S. SMALL BUSINESS ADMINISTRATION
                                          CERTIFICATE OF INDEBTEDNESS



                                 Principal:               $   83,417.65
                                 Interest (@5.75%):       $    6,351.44
                                 Admin Fees:              $   32,390.91
                                 Total:                   $122,160.00



The information contained in this Certificate of Indebtedness is based on documents created by an employee or
contractor of SBA based on his/her knowledge at or near the time the events were recorded, or by an employee
or contractor of Treasury based on his/her knowledge at or near the time the events were recorded . Treasury's
regular business practice is to receive, store and rely on the documents provided by SBA, when debts are referred
to Treasury for collection activities, including litigation .

The balance stated in the case(s) listed above are current as of January 18, 2019, including any applicable interest,
penalties, administrative fees, and DMS & DOJ fees (pursuant to 31 U.S.C. 3717(e) and 3711(g)(6), (7); 31 C.F.R.
285.120) and 31 C.F.R. 901.l(f); and 28 U.S.C. 527, note).

Pursuant to 28 U.S.C. § 1746(2), I certify under penalty of perjury that the foregoing is true and correct to the best
of my knowledge and belief based upon information provided by SBA and information contained in Treasury's
records.


                                                                                                                       1/18/2019


                                                                                                     .
                                                              X     I   l   ;
                                                                                 ...:·
                                                                                /;
                                                                                          /',,

                                                                                         ! /'    1   ~
                                                                                                            ,j /
                                                                                                                           . /•
                                                                                                                       /· ·(
                                                                                                         ,1'·''·( ./ • f   L /




                                                              Signed by: Natalie R. Stubbs
                                                           Natalie Stubbs
                                                           Financial Program Specialist
                                                           U.S. Department of the Treasury
                                                           Bureau of the Fiscal Service




                                                                                                                                   2
